Citation Nr: 1132082	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  10-35 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an earlier effective date, prior to October 9, 2009, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased evaluation in excess of 10 percent for tinnitus and entitlement to an earlier effective date, prior to October 9, 2009, for the grant of service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The evidence of record shows no worse than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's October 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the October 2009 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO scheduled a VA audiological examination in December 2009 to determine the severity of the Veteran's service-connected bilateral hearing loss.  This VA examination was performed by a VA physician that had reviewed the Veteran's claims file, reviewed the history of this condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that this examination was inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case, the Veteran is seeking a compensable evaluation for his service-connected bilateral hearing loss.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In August 2000, the RO issued a rating decision granting service connection at a noncompensable rating for bilateral hearing loss, effective from February 19, 1999.  In October 2009, the Veteran filed his current claim seeking a compensable evaluation for bilateral hearing loss.  

In December 2009, the Veteran underwent a VA audiological examination.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The examination report noted the Veteran's complaints of difficulty hearing.  The report also noted the Veteran's complaints of bilateral tinnitus, which reportedly occurs roughly once per day for about one hour.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
70
90
LEFT
15
20
50
65
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 55 decibels in the right ear, and 51.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  The report concluded with an assessment of bilateral, normal to profound, sensorinerual hearing loss.  The report also noted that this condition does not have an effect on the Veteran's usual activities.

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity for VA compensation purposes, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

The December 2009 VA audiological examination demonstrated that under the Rating Schedule, the Veteran's hearing impairment has been manifested by level II hearing acuity in the right ear and level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Additionally, the hearing loss shown by this audiological examination does not qualify for an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  

In reaching this conclusion, the Board has considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  
An August 2000 VA audiological examination noted that the Veteran was retired.  The December 2009 VA audiological examination noted that he had difficulty hearing and also expressed complaints of tinnitus occurring roughly once per day for about an hour.  The report also noted that the Veteran's condition did not have an effect on his usual daily activities.  

In considering the Veteran's claim herein, the Board has also considered the issue of whether the schedular evaluation assigned the Veteran's condition herein is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluation in this case is not inadequate.  A compensable disability rating is provided for certain manifestations of this disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Veteran's bilateral hearing loss has been manifested by no more than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When comparing this disability picture with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's bilateral hearing loss disability is not inadequate.  A compensable rating is provided for certain audiological findings but the medical evidence reflects that those findings are not present in this case.  The criteria for the current disability rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

As the noncompensable evaluation represents the greatest degree of impairment shown during the period on appeal, there is no basis for a staged rating.  38 U.S.C.A. § 5110 (West 2002); see Hart, 21 Vet. App. at 505.  As the preponderance of the evidence is against the claim for a compensable evaluation for bilateral hearing loss, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

A compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran is seeking an initial evaluation in excess of 10 percent for his service-connected tinnitus.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  He is also claiming an earlier effective date, prior to October 9, 2009, for the grant of service connection for tinnitus.

In support of his earlier effective date claim, the Veteran contends that he received treatment for his tinnitus at the Roanoke VA Hospital in 1999.  In a May 2011 statement, the Veteran very specifically reported treatment for hearing loss at the Roanoke VA Hospital on February 19, 1999.  

Initially, the Board notes that there does not appear to be a VA Hospital in Roanoke, Virginia.  Thus, the Veteran is likely referring to another VA facility in that area.  In June 2010, the RO requested available treatment records from the Roanoke Vet Center.  In a response received that same month, the Roanoke Vet Center indicated that the Veteran was not a client of the center.  The response also noted that the Veteran's birth date, as listed on the record request, was incorrect, according to the records from the Salem VA Medical Center.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Under the circumstances of this case, the Board finds that the RO, with the assistance of the Veteran, must make an additional attempt to obtain the records cited to by the Veteran.  While the RO checked for these records at the Roanoke Vet Center, this facility primarily provides counseling and psychiatric treatment.  Thus, the treatment alleged by the Veteran was probably conducted elsewhere.  To this extent, the RO has obtained the available treatment reports from the VA Medical Center in Salem, Virginia, which is in fairly close proximity to Roanoke, Virginia.  Unfortunately, the records obtained from the VA Medical Center in Salem, Virginia, were dated from August 2000 to August 2005, and the evidence of record is silent as to the scope of the record request used to obtain these records.  Under these circumstances, the RO should request additional identifying information from the Veteran as to where he received the claimed treatment, and then attempt to obtain these records.

The issue of an increased initial evaluation for tinnitus is intertwined with the Veteran's claim for an earlier effective date, prior to October 9, 2009, for the grant of service connection for tinnitus.  See 38 C.F.R. § 19.31 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, remand is required for RO to fully develop and adjudicate the earlier effective date claim, prior to considering the issue of an increased initial evaluation for tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for tinnitus since his discharge from the service.  The Board is particularly interested in obtaining the Veteran's claimed audiological treatment records from February 19, 1999 (Note: the location and provider of this treatment is unclear).  The RO must then attempt to obtain copies of the related medical records that are not already in the claims folder.  Regardless of the Veteran's response, the RO must attempt to obtain any available treatment records, dated from January 1998 through August 2000, from the VA medical center in Salem, Virginia.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.  

2.  The RO must then readjudicate the issues on appeal.  If either claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


